Mr. Justice Van Orsdel
delivered the opinion of the Court:
This case was here before. 34 App. D. C. 376. The facts are substantially the same as set forth in our former opinion. The error upon which we reversed that judgment was not repeated in the present trial. Appellant was permitted to testify, perhaps more than was proper under the statute, in relation to the interview on which that case turned. We are of opinion that this evidence reduced the question of appellant’s liability to an issue of fact for the jury. The case was tried and submitted without prejudicial error, and resulted in a verdict in favor of appellee.
The judgment is- affirmed with costs. Affirmed.
A motion by the appellant for the allowance of a writ of error from the Supreme Court of the United States was denied May 26, 1913. The mandate was on motion of the appellant stayed pending a petition to the Supreme Court of the United States for the writ of certiorari.